Name: Commission Regulation (EC) No 1432/94 of 22 June 1994 laying down detailed rules for the application in the pigmeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for pigmeat and certain other agricultural products
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 Avis juridique important|31994R1432Commission Regulation (EC) No 1432/94 of 22 June 1994 laying down detailed rules for the application in the pigmeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for pigmeat and certain other agricultural products Official Journal L 156 , 23/06/1994 P. 0014 - 0017 Finnish special edition: Chapter 2 Volume 11 P. 0128 Swedish special edition: Chapter 2 Volume 11 P. 0128 COMMISSION REGULATION (EC) No 1432/94 of 22 June 1994 laying down detailed rules for the application in the pigmeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for pigmeat and certain other agricultural productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 774/94 of 29 March 1994 opening and providing for the administration of certain Community tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin, and brans, sharps and other residues (1), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (2), as last amended by Regulation (EEC) No 1249/89 (3), and in particular Article 22 thereof, Whereas Council Regulation (EC) No 774/94 opened, from 1 January 1994, new annual tariff quotas for certain pigmeat products; whereas the said quotas are to apply for an unspecified period; Whereas, the administration of the arrangements should be based on import licences; whereas, to that end, the detailed rules for submission of the applications and the information which must appear on the applications and licences, by way of derogation from Article 8 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4), as last amended by Regulation (EC) No 3519/93 (5), should be laid down; whereas, in addition, provision should be made for the licences to be issued after a period of consideration, applying, where necessary, a single percentage of acceptance; whereas, it is appropriate, in the interest of the operators, to provide for the possibility to withdraw the application for certificates after the fixing of a coefficient of acceptance; Whereas Regulation (EC) No 774/94 provides for the levy to be fixed at 0 % for imports of certain pigmeat products, up to a certain quantity; whereas, in order to ensure the regularity of imports, the quantity in question should be staggered over one year; Whereas, in order to ensure proper administration of the system, the security for import licences under the said system should be fixed at ECU 30 per 100 kilograms; whereas, in view of the risk of speculation inherent in the system in the pigmeat sector, precise conditions governing access by traders to the said system should be laid down; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 All imports into the Community under the tariff quotas opened in Article 2 of Regulation (EC) No 774/94 of products as referred to in Annex I to this Regulation shall be subject to the presentation of an import licence. Article 2 The quantity fixed in Annex I shall be staggered over the year as folllows: - 25 % in the period 1 January to 31 March, - 25 % in the period 1 April to 30 June, - 25 % in the period 1 July to 30 September, - 25 % in the period 1 October to 31 December. However, for the period from 1 January to 30 September 1994, the quantity fixed in Annex I shall amount to 5 250 tonnes. Article 3 The import licences referred to in Article 1 shall be subject to the following provisions: (a) Applicants for import licences must be natural or legal persons who, at the time applications are submitted, can prove to the satisfaction of the competent authorities in the Member States that they have been active in trade with third countries in products in the pigmeat sector for at least the preceding 12 months. However, retail establishments or restaurants selling their products to final consumers are excluded from the benefits of this regime. (b) Licence applications may relate to products covered by the two different CN codes and originating in only one country. In such cases, all the CN codes must be indicated in section 16 and their descriptions in section 15; a licence application must relate at least to 20 tonnes and at most to 10 % of the quantity available for the period specified in Article 2. (c) Section 8 of licence applications and licences shall show the country of origin. Licences shall carry with them an obligation to import from the country indicated. (d) Section 20 of licences applications and licences shall show one of the following: Reglamento (CE) no 1432/94, Forordning (EF) nr. 1432/94, Verordnung (EG) Nr. 1432/94, Kanonismos (EK) arith. 1432/94, Regulation (EC) No 1432/94, RÃ ¨glement (CE) no 1432/94, Regolamento (CE) n. 1432/94, Verordening (EG) nr. 1432/94, Regulamento (CE) n º 1432/94. (e) Section 24 of licences shall show one of the following: Levy fixed at 0 % pursuant to: Reglamento (CE) no 1432/94, Forordning (EF) nr. 1432/94, Verordnung (EG) Nr. 1432/94, Kanonismos (EK) arith. 1432/94, Regulation (EC) No 1432/94, RÃ ¨glement (CE) no 1432/94, Regolamento (CE) n. 1432/94, Verordening (EG) nr. 1432/94, Regulamento (CE) n º 1432/94. Article 4 1. Licence applications shall be lodged during the first 10 days only of each period as specified in Article 2. However, for the period 1 January to 30 September 1994 licence applications may be lodged during the first 10 days of July 1994. 2. Licence applications shall only be admissible where the applicant declares in writing that he has not submitted and undertakes not to submit any applications, in respect of the current period, concerning products fixed in Annex I in the Member State in which his applications is lodged or in another Member State; where an applicant submits more than one application relating to products fixed in Annex I, all applications from that person shall be inadmissible; however, each applicant may lodge several applications for import licences for products fixed in Annex I, if these products originate in different countries. The applications, one each for a single country of origin, should be submitted together to the competent authority of a Member State. They shall be considered, as regards the maximum referred to in Article 3 (b) as well as application of the rule of the present Article, as a single application. 3. Member States shall notify the Commission, on the third working day following the end of the application submission period, of applications lodged for each of the products fixed in Annex I. Such notification shall include a list of applicants and a statement of the quantities applied for in the Annex I. All notifications, including notifications that there have been no applications, shall be made by telex or fax on the working day stipulated, drawn up on the model shown in Anex II in cases where no application is made, and on the models shown in Annexes II and III in cases where applications have been made. 4. The Commission shall decide as quickly as possible to what extent quantities may be awarded in respect of applications as referred to in Article 3. If quantities in respect of which licences have been applied for exceed the quantities available, the Commission shall fix a single percentage of acceptance in quantities applied for. In the case where the percentage is less than 5 %, the Commission can refuse all applications and the corresponding security shall be released immediately. The exporter may withdraw his request for certificates within 10 working days after the publication of the single percentage of acceptance in the Official Journal of the European Communities, if the application of this rate leads to the fixation of a quantity smaller than 20 tonnes. The corresponding security shal lbe released immediately. The Commission shall calculate the quantity remaining, which shall be added to the quantity available in respect of the following period for the same year. 5. Licences shall be issued as quickly as possible after the Commission has taken its decision. 6. Licences issued shall be valid throughout the Community. Article 5 For the purposes of Article 21 (2) of Regulation (EEC) No 3719/88, import licences shall be valid for 150 days from the date of actual issue. However, licences shall not be valid beyond 31 December of the year of issue. Import licences issued pursuant to this Regulation shall not be transferable. Article 6 A security of ECU 30 per 100 kilograms shall be lodged for import licence applications for all products referred to in Article 1. Article 7 Without prejudice to the provisions of this Regulation, Regulation (EEC) No 3719/88 shall apply. However, Article 8(4) of that Regulation notwithstanding, the quantity imported under this Regulation may not exceed that shown in sections 17 and 18 of the import licence. The figure 0 shall accordingly be entered in section 19 of the licence. Article 8 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 91, 8. 4. 1994, p. 1. (2) OJ No L 282, 1. 11. 1975, p. 1. (3) OJ No L 129, 11. 5. 1989, p. 12. (4) OJ No L 331, 2. 12. 1988, p. 1. (5) OJ No L 320, 22. 12. 1993, p. 16. ANNEX I 0 % LEVY "(tonnes)"" ID="1">0203 19 13> ID="2" ASSV="02">7 000"> ID="1">0203 29 15"> ANNEX II ANNEX III